 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0980
      Fax: (510) 622-2270
 7    E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants
 8   R. Diaz, G. Viera Rosa, and C. Koenig

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13

14   IN RE CTF GP PRISONER LITIGATION:                    5:19-CV-1974-LHK
     DANIEL P. CRUZ, et. al.,
15                                                     DECLARATION OF E. GALVAN IN
                                           Plaintiffs, SUPPORT OF DEFENDANTS’
16                                                     RESPONSE TO ORDER TO SHOW
                    v.                                 CAUSE
17
                                                          Judge:       The Honorable Lucy H. Koh
18   R. DIAZ, et al.,
                                                          Action Filed: November 20, 2019
19

20

21          I, E. GALVAN, declare:
22          1.   I am an Acting Captain employed by California Department of Corrections and

23   Rehabilitation (CDCR) at the Correctional Training Facility (CTF). I am competent to testify to

24   the matters set forth in this declaration, and if called upon by this Court, would do so. I submit

25   this declaration in support of Defendants’ Response to Court’s Order to Show Cause (ECF No.

26   53).

27          2.   Attached as Exhibit A is a true and correct copy of the correspondence provided to

28   inmate Ambrosio Villagrana and Diana Cruz, inmate advocate for inmate Villagrana.
                                                      1
                                     Galvan Decl. Supp. Defs.’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
 1        I declare under penalty of perjury that the foregoing is true and correct and that this

 2   declaration was executed on August 25 , 2020, in Sacramento, California.

 3
                                                  Isl E. Galvan ~                                 _.,
 4
                                                   E. Galvan                         ----
 5                                                 (A) Captain, Correctional Training Facility

 6
     SF2019202635
 7   91281969

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                                      2

                                      Galvan Deel. Supp. Defs.' Resp. Order to Show Cause (5:19-CV-1974-LHK)
EXHIBIT A
STATE OF CALIFORNIA- DEPARTMENT OF CORRECTIONS AND REHABILITATION                               GAVIN NEWSOM, GOVERNOR


DIVISION OF ADULT INSTITUTIONS




                                                                                                       G
CORRECTIONAL TRAINING FACILITY
PO Box 686
                                                                                                                       -
Soledad, CA 93960-0686

                                                                                                                   \




        July 17, 2020



        Diana Cruz



        Dear Ms. Cruz,

        Thank you for expressing your concerns regarding the well-being and safety of inmate Ambrosio
        Villagrana (CDCR# C84430) following a Unit Classification Committee (UCC) recommendation that he
        be transferred to a Non Designated Programming Facility (NDPF) . The Correctional Training Facility
        (CTF) adheres to all policies and all local operational procedures set forth by the Department. NDPFs
        are an integral part of the California Department of Corrections and Rehabilitation 1 s (CDCR) effort to
        maximize rehabilitative and treatment opportunities for inmates. NDPFs serve to provide greater
        access to programs for inmates who demonstrate positive programming, regardless of prior Sensitive
        Needs Yard (SNY) or General (GP) designations. NDPFs are intended to provide an environment
        focused on positive rehabilitative programm ing for inmates who wish to abstain from destructive
        cycles of violence.

        Inmate Villagrana was advised that he may be transferred to an NDPF yard, where it is expected that
        all inmates will program together within the mission of the facility and comply with integrative
        housing expectations, regardless of prior GP or SNY designations. Additionally, CTF informed him that
        additional privileges and programming were available beyond those normally found at a Level II
        facility; including rehabilitative programs such as Education, Vocation, and Substance Use Disorder
        Treatment. Moreover, CTF informed him that the goal of CDCR is to implement NDPFs that do not
        identify as either SNY or GP. The UCC1s transfer recommendation is non-adverse in nature.

        Although the recommendation to an NDPF was accurate based on his case factors, it was determined
        that at this time, Inmate Villagrana wil l remain as a GP inmate in CTF's Level II cell housing.

        If you have any further questions or comments regarding this matter, you may contact the CTF
        Litigation Coordinator at:

        Correctional Training Facility
        Litigation Coordinator
        P.O. Box 686
        Soledad, CA 93960




       Sm
        C.KOENIG~
        Warden
        Correction Training Facility
